Citation Nr: 0201369	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  96-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a back injury with degenerative disc 
disease from February 3, 1994, to February 25, 1999.  

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of a back injury with degenerative disc 
disease from February 26, 1999.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued the 10 percent disability rating which had 
been previously assigned the veteran by the RO in January 
1990.  However, as will be discussed below, the Board is of 
the opinion that this matter is more appropriately stated as 
on the title page of this decision. 

The Board also notes that the increased rating subsequently 
granted by the RO in April 2001 was not a full grant of all 
benefits possible for the veteran's low back disability, and 
as the veteran has not withdrawn his claim, the issue of 
entitlement to an increased rating for residuals of a back 
injury with degenerative disc disease is still pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  From February 3, 1994, to February 25, 1999, the 
veteran's service-connected low back disability is not shown 
to have been manifested by either severe limitation of 
motion, severe intervertebral disc syndrome with recurring 
attacks and intermittent relief; or severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

3.  As of February 26, 1999, the veteran's service-connected 
low back disability is shown to have been manifested 
primarily by complaints of pain, stiffness, and weekly flare-
ups, moderate limitation of motion, and no neurologic 
manifestations. 

4.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standard for his low back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a back injury with degenerative disc disease 
from February 3, 1994, to February 25, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295 (1994 to 
1999).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of a back injury with degenerative disc disease 
from February 26, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5295 (2001).

3.  Application of the extraschedular provisions for the 
veteran's service-connected low back disability is not 
warranted in this case.  38 C.F.R. § 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to the enactment of the VCAA, the Board concludes that VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions the rating decisions 
dated in September 1994, January 1996, March 1997, and April 
2001, March 1995 statement of the case, and supplemental 
statements of the case (SSOC) dated in January 1996, March 
1997, and April 2001 informed the veteran of the information 
and evidence needed to substantiate his claim for an 
increased rating and complied with the VA's notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The veteran was also notified of the recently 
enacted VCAA as part of the above-mentioned April 2001 SSOC.  
The Board also finds that the notice requirements of the new 
law and regulation have been met.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue concerning entitlement to 
an increased rating has been obtained.  The RO has obtained 
the veteran's service medical records and his numerous post-
service treatment records.  Reasonable efforts were taken to 
obtain all relevant evidence identified by the veteran, and 
all evidence so obtained was considered.  

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances. See Green v. Derwinski, 1 Vet. 
App. 121, 123 (1991); Lineberger v. Brown, 5 Vet. App. 367, 
369 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such VA examinations were 
conducted in June 1995, January 1997, and February 1999, in 
which during the course of the examinations the respective 
examiners recorded the veteran's medical history and provided 
comprehensive examination findings as well as a diagnosis.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

II.  Factual Background

Review of the veteran's service medical records shows that he 
complained of back pain in November 1969.  

The veteran asserted, as shown as part of a VA Form 21-526e, 
Veteran's Application for Compensation, received by VA in 
February 1971, that he was seeking benefits for back pains.  

On VA examination in April 1971 the veteran complained of 
back pain.  Arthralgia of the lumbar spine was diagnosed.  

In a May 1971 rating decision, the RO granted the veteran's 
claim for service connection, and assigned a zero percent, or 
noncompensable, evaluation, for "arthralgia, lumbar spine."  
Diagnostic Code 5299 of VA's Schedule for Rating Disabilities 
(Rating Schedule) was utilized.  See 38 C.F.R. §§ 4.20, 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99").  The 
veteran was notified of this decision in May 1971, but failed 
to perfect a timely appeal.  

A February 1987 VA outpatient treatment record shows that the 
veteran was seen for complaints of low back pain.  A 
diagnosis concerning the low back was not provided.

A VA X-ray report dated in April 1987 shows a diagnosis of 
very minimal osteoarthritis of the 6th lumbar vertebra.  

Review of rating decisions dated in both April 1987 and March 
1989 reveal that the RO denied the veteran's claims for an 
increased rating regarding his service-connected lumbar spine 
arthralgia.  

VA outpatient records dated in May and November 1987 show 
that the veteran was seen for complaints of pain in his 
middle and low back.  

The report of a VA compensation and pension examination dated 
in December 1989 shows diagnoses of chronic lumbosacral 
sprain, symptomatic, very minimal osteoarthritis as shown on 
X-ray examination in April 1987 and minimal degenerative 
arthritis changes as shown on X-ray examination in December 
1989.  Examination of the lumbar spine revealed mild 
paravertebral muscle spasm.

In a January 1990 rating decision, the RO increased the 
disability evaluation assigned to the veteran's service-
connected back disorder to 10 percent, effective September 
26, 1989, pursuant to Diagnostic Code 5292.  

In written correspondence dated in February 1991, he veteran 
asserted that his back condition had gotten worse.  He 
mentioned that in the past 1 1/2 years he was having more 
difficulty bending over as well as suffering from sharp 
pains.  In a letter dated in April 1991 from the RO to the 
veteran, the veteran was informed that his claim for an 
increased rating was denied.  

As noted as part of a VA Form 21-4138 dated in January 1994, 
the veteran requested an increased rating in excess of 10 
percent for his service-connected back disability.  He 
claimed that his back problem had worsened and that he was 
having trouble finding work.  

A March 1994 VA outpatient treatment record shows that the 
veteran complained of lower back pain.  

In a VA Form 21-4138, received by the RO on February 3, 1994, 
the veteran sought an increased rating for his service-
connected low back disability.  The RO, in a September 1994 
rating decision, continued the 10 percent disability rating 
which had been previously assigned the veteran by the RO in 
January 1990.  The veteran perfected a timely appeal to the 
September 1994 rating decision.  

A January 1995 VA outpatient treatment record shows that the 
veteran was diagnosed with low back pain.  

Review of a June 1995 VA orthopedic examination report shows 
that chronic lumbosacral sprain with degenerative 
osteoarthritis involving the lumbar spine associated with 
limitation of motion in the lumbar spine was diagnosed.  
Examination revealed mild paravertebral muscle spasm 
involving the lumbar spine.  Mild pain on motion was also 
reported by the examiner.  Neurologic examination was noted 
to detect no neurological involvement.

A RO rating decision dated in January 1996 continued the 
previously assigned 10 percent disability evaluation.

VA outpatient treatment records dated in 1996 reveal that 
degenerative joint disease with back pain was diagnosed.  A 
VA medical record dated in July 1996 shows that the veteran 
was prescribed skeletal muscle relaxants for treatment of 
muscle spasms.  VA Doctor's Orders treatment note dated in 
August 1996 is shown to include a reference to a lower back 
support brace.  

Review of the report of a January 1997 VA orthopedic 
examination shows that degenerative disc disease of L5-S1 and 
spondylosis deformans of the lumbar spine, with right-sided 
spasm and limited motion was diagnosed.  The veteran 
complained of non-radiating pain and stiffness in his low 
back which was precipitated by cold weather and bending.  No 
neurological involvement was shown to have been detected by 
the examiner.  Evidence of pain on motion was noted to be 
demonstrated.  

By rating decision of March 1997 the RO increased the 
disability evaluation assigned to the veteran's service-
connected low back disorder from 10 to 20 percent, effective 
February 9, 1994.  The disability was recharacterized as back 
injury residuals with degenerative disc disease, and was 
rated pursuant to Diagnostic Code 5293.  The RO pointed out 
that the back disorder had been previously rated pursuant to 
Diagnostic Code 5292.  

A VA outpatient treatment record dated in December 1997 
showed a diagnosis of degenerative joint disease with low 
back pain.

The report of a February 1999 VA orthopedic examination shows 
that the diagnoses included chronic low back strain, 
degenerative disc disease of L5-S1, and spondylosis deformin 
of the lumbar spine.  The veteran complained of non-radiating 
pain and stiffness in his low back which was precipitated by 
cold weather and bending.  He also reported experiencing 
pain, stiffness, and lack of endurance.  The veteran reported 
flare-ups occurring once a week which lasted the entire day.  
Precipitating factors were noted to be lifting, bending, 
prolonged standing, and repetitive motion.  Range of motion 
findings were reported as flexion limited to 60 degrees, 
extension to zero degrees, left lateral flexion limited to 20 
degrees, right lateral flexion limited to 30 degrees, left 
rotation limited to 20 degrees, and right rotation limited to 
10 degrees.  Pain was noted to begin at 70 degrees of flexion 
and ending at 60 degrees of flexion.  Additional 
symptomatology shown to have been revealed on examination was 
mild lordosis involving the lumbar spine, with no postural 
abnormalities shown.  Moderate paravertebral muscle spasms 
involving the lumbar spine were also detected.  The veteran 
was also noted to be intact to sharp and dull sensory input 
regarding his lumbar spine.  Tenderness to palpation along 
the paravertebral muscles of the lumbar spine was also 
reported.  The examiner opined that pain could significantly 
limit the veteran's functional ability during acute flare-ups 
once a week.  While neurological involvement was not shown to 
have been indicated by the examiner, evidence of pain on 
motion was noted to be demonstrated.

Review of an April 2001 rating decision shows that the RO 
increased the disability evaluation assigned to the veteran's 
service-connected low back disability to 40 percent, 
effective February 26, 1999, the date in which the veteran 
was afforded the above-discussed VA examination.  The 
disability was shown to have been rated pursuant to 
Diagnostic Codes 5292 and 5293.  The Board also notes that 
the RO, in April 2001, corrected the effective date 
concerning the 20 percent rating to February 3, 1994, the 
date of the veteran's increased rating claim.

III.  Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The 
evaluation of the same disability or manifestations under 
different diagnoses is to be avoided; rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  38 C.F.R. § 4.14 
(2001).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for  the higher rating.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).

Diagnostic Code 5289 provides that a 40 percent evaluation 
will be assigned for ankylosis of the lumbar segment of the 
spine at a favorable angle.  The next higher evaluation, 50 
percent, is warranted for ankylosis of the lumbar segment of 
the spine at an unfavorable angle.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a 40 percent rating is 
provided.  The maximum evaluation assignable under this 
diagnostic code is 40 percent.

Diagnostic Code 5293 provides for the evaluation of 
degenerative disc disease.  When the disability is mild, a 
rating of 10 percent is provided.  When moderate, with 
recurring attacks, a rating of 20 percent is provided.  When 
severe, with recurring attacks with intermittent relief, a 
rating of 40 percent is provided.  When pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, a 
rating of 60 percent is provided.  60 percent is the maximum 
rating assignable under this code.  38 C.F.R. Part 4, 
Diagnostic Code 5293.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion a 10 
percent rating is provided.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  40 
percent is the maximum evaluation assignable under this code.  
Id.  

IV.  Analysis

The veteran has essentially asserted that a rating in excess 
of 40 percent should be assigned for his service-connected 
low back disability.  In addition, as pointed out in the 
INTRODUCTION section of this decision, the issues of this 
case are more appropriately stated as on the title page of 
this decision.  Specifically, since the above-discussed facts 
of this case show that differing effective dates have been 
assigned during the appeal period of this case concerning the 
increased ratings assigned in March 1997 and April 2001, the 
Board will evaluate whether higher ratings were in fact 
warranted during the respective applicable periods.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence does not show that an 
evaluation in excess of 20 percent was for assignment between 
February 3, 1994, the effective date of the 20 percent rating 
assigned in March 1997, and February 25, 1999, the day before 
the date in which the 40 percent rating assigned in April 
2001 became effective.  In this case, review of the medical 
evidence of record dated during this period of time, and also 
discussed above, does not show that the veteran's service-
connected low back was manifested by either:  severe 
limitation of motion (Diagnostic Code 5292); severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief (Diagnostic Code 5293), or severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
Also, the evidence of record does not show that the veteran 
suffered from ankylosis of the lumbar segment of the spine at 
an unfavorable angle during this time period.  Thus, a rating 
in excess of 20 percent was not for application pursuant to 
Diagnostic Code 5289.  

Additionally, the Board finds that after reviewing the 
record, and following its taking into consideration of all 
the available information and the criteria set forth in the 
Rating Schedule, that the severity of the veteran's service-
connected back disability is not shown by a preponderance of 
the evidence to have satisfied the rating criteria as 
previously set forth for a rating in excess of 40 percent 
following the February 26, 1999, rating assignment.

To this, the Board points out that the veteran's most recent 
VA orthopedic examination, dated February 26, 1999, shows 
that the veteran complained of non-radiating pain and 
stiffness in his low back which was precipitated by cold 
weather and bending.  Also reported were pain, stiffness, and 
lack of endurance.  In addition, the veteran reported flare-
ups occurring once a week, which lasted the entire day. The 
examiner opined that pain could significantly limit the 
veteran's functional ability during acute flare-ups once a 
week.  While no neurological involvement was shown to have 
been detected by the examiner, evidence of pain on motion was 
noted to be demonstrated.

The evidence does not show that current symptomatology of the 
veteran's service-connected low back disability is indicative 
of, pursuant to Diagnostic Code 5293, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and intermittent relief.  Therefore, a 60 percent rating 
is not for application in this case.  

Additionally, the current evidence of record does not provide 
a showing that the veteran currently suffers from ankylosis 
of the lumbar segment of the spine at an unfavorable angle.  
Thus, a 50 percent evaluation pursuant to Diagnostic Code 
5289 is not for application in this case.  

The Board also observes that the veteran is not shown to have 
been treated for his back disability since the February 26, 
1999, VA examination.  

Additionally, review of the record also reveals that the RO 
has considered the assignment of extraschedular consideration 
for the veteran's low back disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2001).  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the Board is of the opinion, following its 
review of the complete evidentiary record, that the 40 
percent schedular evaluation assigned in this case concerning 
the veteran's low back is not inadequate.  As the schedular 
criteria provide a basis to award increased compensation in 
this case for this disability, it does not appear that the 
veteran has an "exceptional or unusual" disability of the 
low back.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a back injury with degenerative disc disease 
from February 3, 1994, to February 25, 1999, is denied.

Entitlement to a disability rating in excess of 40 percent 
for residuals of a back injury with degenerative disc disease 
from February 26, 1999, is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

